Citation Nr: 1813526	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation.

2.  Entitlement to service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1964 to December 1967, including service in Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision denying a reopening of the claim for lack of new and material evidence.  The Veteran filed a notice of disagreement (NOD) in March 2013 and in April 2014 the Regional Office (RO) issued a statement of the case (SOC).  The Veteran timely filed a substantive appeal in June 2014, and in December 2014, the Veteran was issued a supplemental SOC (SSOC).

In December 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran and his representative raised the issue at his hearing of whether there was clear and unmistakable error in the May 1978 decision.  The issue has not been adjudicated by the RO and the Board cannot adjudicate it in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  It is therefore referred to the AOJ to include, to the extent appropriate, informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and provided such forms.  See 38 C.F.R. § 3.155(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

The RO adjudicated a claim for the same benefit that is currently on appeal in October 2017, however, the Board's grant of the application to reopen and remand of the underlying service connection claim will allow for the different claim streams to be consolidated.

The issue of whether new and material evidence was received to reopen the claim on appeal is discussed in the decision below.  The issue of service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1978 rating decision, the RO denied the Veteran's claim for service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued an August 1979 SOC, which recharacterized the issue as service connection for cellulitis with lymphangitis and thrombophlebitis, right leg, also amputation, but the Veteran did not file a substantive appeal and new and material evidence was not received prior to the expiration of the appeal period or prior to an appellate decision.

2.  Evidence received since the May 1978 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision that denied the claim for entitlement to service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.202, 20.1103 (2017).

2.  Evidence received since the May 1978 decision and August 1979 SOC is new and material and the claim for entitlement to service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If the Veteran files a timely NOD, the RO is required to issue a statement of the case, after which 38 U.S.C. § 7105(d)(3) generally requires the claimant to file a "formal appeal" within sixty days of the date of the statement of the case.  This sixty day period may be extended "for a reasonable period on request" or "for good cause shown."  Id.  38 C.F.R. §3.156(b) provides that if a timely appeal has been filed, new and material evidence received prior to an appellate decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In May 1978, the RO denied entitlement to service connection for shrapnel wound, right leg and thrombophlebitis.  The Veteran filed a NOD and the RO issued a SOC, but the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show "good cause" for his failure to file a formal appeal.  Moreover, new and material evidence not received prior to the expiration of the appeal period or prior to an appellate decision.  Accordingly, the Veteran did not perfect his appeal from the May 1978 decision denying entitlement to service connection for right leg disability and that decision became final.  38 U.S.C. § 7105(d); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.  As such, the claim for service connection that was denied may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In determining whether new and material evidence is required to reopen a previously denied claim, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  In this case, the May 1978 rating decision denied service connection for shrapnel wound, right leg, and thrombophlebitis.  The SOC indicated that the issue on appeal was service connection for cellulitis with lymphangitis and thrombophlebitis, right leg, also amputation, taking account of the above the knee amputation that the Veteran underwent in January 1978.  As this is the same disorder for which the Veteran currently claims service connection, the Board will first address whether new and material evidence has been received to reopen the claim.

Pertinent new evidence received since May 1978 include a medical opinion from the Veteran's primary care provider at the VA clinic in Parsons, Kansas submitted in October 2017, a number of handwritten letters from the Veteran describing unaccounted service history, and hearing testimony from the Veteran's Board hearing.  This additional evidence relates to the basis for the prior denial, as it shows a possible nexus between the Veteran's right leg disability may be connected to his service.  Hence, the additional evidence pertains to an element of the claim that was previously found to be insufficient and raises a reasonable possibility of substantiating the claim.  The evidence received since May 1978 is thus new and material and reopening the claim of service connection for right leg disability is therefore warranted.


ORDER

The application to reopen the claim for service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation, is granted.


REMAND

In light of the above decision reopening the claim for service connection for residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation, and review of the claims file, the Board finds that further development is necessary prior to adjudicating this claim.

The record contains a private medical opinion submitted by an Advanced Practice Registered Nurse (APRN) stating that the Veteran's current medical state is likely a result of conditions present during his military service.  However, the APRN did not describe what the Veteran's current medical state was nor did he provide reasoning for why the Veteran's current medical state was related to service.  As such, further development to determine the Veteran's current disability, as well as an adequate nexus opinion, is warranted.

In this regard, there is some issue as to the precise cause of the Veteran's right above knee amputation, i.e., whether the thrombophlebitis caused the cancer that resulted in the amputation.  The Veteran's representative indicated in the January 2014 VA Form 646 that the National Center for Biotechnology has indicated that thrombophlebitis has been associated with virtually all forms of cancer.  The issue of whether the Veteran's amputation was caused by his thrombophlebitis should therefore also be addressed.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate physician to determine the nature and etiology of the Veteran's current right leg disability.  The claims file should be reviewed for relevant facts and medical history.  All necessary tests should be conducted.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that any current right leg disability is related to the Veteran's service, to include whether the thrombophlebitis caused the cancer that resulted in the right above knee amputation.  The physician should review the history of the case, including the Veteran's statements as to his right leg shell fragment wound, his cellulitis and thrombophlebitis, his subsequent right leg above knee amputation, his cancer, and the medical literature cited by the Veteran's representative in support of the contention that the Veteran's cancer was caused by his thrombophlebitis.

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report injuries, symptoms, and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to residuals, cellulitis with lymphangitis and thrombophlebitis of the right leg, post amputation.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


